            Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GABINO GENAO,

                                 Plaintiff,
                                                                  20-CV-4872 (LLS)
                     -against-
                                                                 ORDER TO AMEND
CITY OF NEW YORK, et al.

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, a pretrial detainee currently detained in Manhattan Detention Center (MDC),

brings this pro se action under 42 U.S.C. § 1983. By order dated July 9, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For

the reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within

sixty days of the date of this order.

                                     STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).



        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 2 of 20




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Gabino Genao (“Plaintiff”) brings this action against Defendants the City of

New York, the New York City Department of Correction (DOC), Warden Sherma Dunbar,

“OSIU Dept. Warden” Sanchez, “MDC CIB Officer” Michael Everson, Suffolk County Hearing

Officer Yascone, “IG Officer Suffolk County Riverhead Corr.” Anthony Germano, “IG Officer

Suffolk County Riverhead Corr.” Bertolli, “OSIU Dept. Warden” Guidy, “OSIU Dept. Warden”
                                                   2
          Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 3 of 20




Smalls, “MDC Security Capt.” Hernandez, OSIU Chief Stokes, a “Suffolk County LT.

(Riverhead Correctional)” Jane Doe, DOC Commissioner John Doe, and DOC Bureau Chief

John Doe (collectively “Defendants”). Plaintiff alleges that Defendants retaliated against him and

violated his due process rights.

       The following facts are from the complaint. On November 14, 2019, Plaintiff was told to

“Pack up” by DOC staff. (ECF No. 1 at 7.) When Plaintiff asked where he was going and why,

he did not receive any answers. (Id.) He was transferred into the custody of ESU officers, who

“searched [him] and put [him]” into a van “with no known [d]estination.” (Id.) Plaintiff did not

have “any issues with anyone and felt [he] was being targeted by OSIU Sec. as well as other

DOC staff CIB Everson, Sec Capt. Hernandez and Warden Dunbar.” (Id.) “There was no

provocation for this treatment.” (Id.)

       Plaintiff was searched and “welcomed” by 12 Suffolk County officers “in an intimidating

fashion. [He] was afraid and feared retaliation from staff.” (Id.) He was told that Suffolk was not

like Rikers and, “We will kill you out here.” (Id.) Plaintiff complied with everything officers

asked of him, and he was placed in intake for five days. (Id.) He was then transferred to

administrative segregation, where he was locked away for 21 hours a day. (Id.) He asked the “IG

of Suffolk Riverhead” when he would be “able to go to a regular housing area.” (Id.) But he was

told “by IG that it wasn’t up to them.” (Id.) Plaintiff wrote grievances “that were all denied.” (Id.

at 8.) Once he “began to ask and make complaints . . . Suffolk County . . . immediately

search[ed] [him] and thr[e]w [him] in the Box.” (Id.) Suffolk gave Plaintiff 115 days in “the

Box,” from January 23, 2020, to May 18, 2020, and held hearings without Plaintiff’s being

present. (Id.) Plaintiff was also not allowed to represent himself and “suffered ten days with no

property in a ‘special cell’ [w]here [he] had 1 hour of recreation and not the allowed 3 hours by



                                                  3
           Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 4 of 20




NYS Law.” (Id.) Plaintiff “made multiple complaints and on the morning of Jan[uary] 30, 2020,

[he] was transferred [b]ack to Rikers Island [where he] was held with no property for 10 days,

causing [him] to feel anxiety, depression, and suicidal thoughts, as [he] was held in the ‘Super

Box.’” (Id.)

       In Rikers Island custody, Plaintiff “was placed in N.I.C. where [he] was held secluded

from population once again . . . by OSIU.” (Id. at 9.) At that point, Plaintiff had gone “months

without a ticket.” (Id.) He asked security “why he didn’t receive a new turn around [b]ook [and]

case [number] since [he] left DOC custody for over two months. They told [him] that was

‘optional.’” (Id.) By not issuing a new number, Plaintiff cannot go back into population and “be

treated normally as a pretrial detainee.” (Id.) Plaintiff’s Substitute Jail Order was also

“apparently revocated [sic]” and “basically swept ‘under the wrong [sic].’” (Id.) Thus, it is as if

Plaintiff “never left DOC custody.” (Id.)

       Plaintiff has still not been told “why [he is] not allowed back into population. [He] feel[s]

so secluded from inmate contact and it’s [a]ffecting [him] psychologically, physically and

emotionally.” (Id.) “Rikers knowingly transferred [him] to Suffolk with intent for them to hold

[him] in the Box as a form of torture.” (Id.) Visitation was also “horrid for [him] and [his]

family.”

       Plaintiff alleges that his Fifth, Eighth, and Fourteenth Amendment rights were violated,

and that he suffered pain and suffering in addition to psychological, mental, and physical abuse.

(Id. at 10.) Plaintiff seeks “$1 million cash compensation and punitive damages.” (Id.)

                                            DISCUSSION

       Plaintiff alleges that Defendants violated his constitutional rights and he brings claims

under § 1983. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege (1) a deprivation of

a right secured by the Constitution or laws of the United States, and (2) the person who deprived
                                                  4
            Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 5 of 20




the plaintiff of that right acted under the color of state law. West v. Atkins, 487 U.S. 42, 48

(1988).

 A.       City of New York

          Plaintiff names the City of New York as a Defendant, but he fails to allege facts

suggesting that a policy, custom, or practice of the City of New York caused a violation of his

constitutional rights.

          When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’ s rights. See

Connick v. Thompson,131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of N.Y.,436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654 F.3d

324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’ s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

          Plaintiff alleges that “Rikers knowingly transferred [him] to Suffolk with intent for them

to hold [him] in the Box as a form of torture,” (ECF No. 1 at 9), but he does not allege that this is

a municipal policy, custom, or practice of the City of New York. Plaintiff’s claims against the

City of New York are therefore dismissed without prejudice. If Plaintiff files an amended

complaint and wishes to assert claims against this Defendant, he should name the City of New



                                                   5
          Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 6 of 20




York as a Defendant in the caption of the amended complaint, and allege facts showing that his

claims arise from a municipal policy, custom, or practice.

B.      Department of Correction

       Plaintiff’s claims against the New York City Department of Correction are dismissed

because an agency of the City of New York is not an entity that can be sued. N.Y. City Charter

ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of

any law shall be brought in the name of the city of New York and not in that of any agency,

except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010)

(“[A] plaintiff is generally prohibited from suing a municipal agency.”).

C.      Retaliation

       “[C]ourts must approach prisoner claims of retaliation with skepticism and particular

care,” Dawes v. Walker, 239 F.3d 489, 491 (2d Cir. 2001), overruled on other

grounds, Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002)). “Retaliation claims are ‘prone to

abuse’ since prisoners can claim retaliation for every decision they dislike.” Graham v.

Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (quoting Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir.

1983), overruled on other grounds, Swierkiewicz, 534 U.S. 506). To state a First Amendment

retaliation claim under Section 1983, a prisoner must allege facts showing that “(1) the speech or

conduct at issue was protected, (2) the defendant took adverse action against the plaintiff, and

(3) there was a causal connection between the protected speech and the adverse action.” Gill v.

Pidlypchak, 389 F.3d 379, 380 (2d Cir. 2004) (quoting Dawes, 239 F.3d at 492). By filing a

prison grievance, a plaintiff participates in a protected activity. See id. at 384. Furthermore, an

adverse action must be “retaliatory conduct ... [that] would deter a similarly situated individual

of ordinary firmness from exercising his or her constitutional rights... Otherwise, the retaliatory

                                                  6
            Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 7 of 20




act is simply de minimis and therefore outside the ambit of constitutional protection.” Dawes,

239 F.3d at 492-93.

        A plaintiff can allege a causal connection giving rise to an inference of retaliation by

alleging that the protected activity was close in time to the adverse action. See Clark Cnty. Sch.

Dist. v. Breeden, 532 U.S. 268, 273-74 (2001); accord Gorman–Bakos v. Cornell Coop. Ext., 252

F.3d 545, 554 (2d Cir. 2001). Compare Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)

(passage of six months between the dismissal of Plaintiff’s lawsuit and an allegedly retaliatory

beating by a correction officer who was a defendant in the prior lawsuit was sufficiently close to

support an inference of a causal connection), with Hollander v. American Cyanamid Co., 895

F.2d 80, 85-86 (2d Cir. 1990) (finding a lack of evidence that an adverse action, taken three

months after the plaintiff’ s EEOC complaint, was in response to the protected activity).



        Plaintiff alleges that he was transferred from MDC despite not having “any issues with

anyone.” (ECF No. 1 at 7.) He “felt targeted by OSIU Sec. as well as other DOC staff CIB

Everson, Sec Capt. Hernandez and Warden Dunbar.” (Id. at 7.) He also alleges that “Rikers

knowingly transferred [him] to Suffolk with intent for them to hold [him] in the Box as a form of

torture.” (Id. at 9.)

        Plaintiff does not state facts suggesting that he was engaged in any protected activity.

Plaintiff’s complaint fails to indicate that Defendants’ actions constituted an adverse action or

that there was a causal connection between the transfer and any alleged protected activity. In

fact, the Substitute Jail Order Request attached to Plaintiff’s complaint belies his assertions; on


        2
         Although Plaintiff was transferred from MDC, he later states that on January 30, 2020,
he was “transferred back to Rikers.” (ECF No. 1 at 8.) Thus, it is unclear whether Plaintiff is
referring to MDC or Rikers.

                                                  7
          Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 8 of 20




this form, Defendant identified Plaintiff as a member of the Trinitarios gang and noted that

Plaintiff’s transfer was because of “safety and security concerns.” (Id. at 12.)



        Plaintiff alleges that he “wrote grievances that were all denied” while he was in Suffolk

County custody. (Id. at 8.) When Plaintiff “began to ask and make complaints, . . . Suffolk

County retaliated against [him by] immediately searching [him] and throwing [him] in the Box.”

(Id.)

        Here, Plaintiff alleges that he was engaged in the protected activity of writing grievances.

Plaintiff does not, however, allege any causal connection between his filing grievances and his

being thrown in the Box. According to the Disciplinary Hearing Dispositions, Plaintiff was

locked in the Box after he “made threats to staff and other inmates” and was “in possession of

weapons and [a] cuff key” on two separate occasions. (Id. at 14-15.)

        In his amended complaint, Plaintiff must allege facts to support his claim that his transfer

from Manhattan Detention Center and the confinement at Suffolk County were in retaliation for

protected activity.

 D.     Disciplinary Due Process

        Plaintiff asserts due process claims, arising under the Fourteenth Amendment, in

connection with his disciplinary proceedings. Prisoners generally do not have a “constitutionally

guaranteed immunity from being falsely or wrongly accused of conduct which may result in the

deprivation of a protected liberty interest.” Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986).

“A prisoner’s liberty interest is implicated by prison discipline, such as SHU confinement, only if

the discipline ‘imposes [an] atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.’” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (quoting

Sandin v. Conner, 515 U.S. 472, 484 (1995)). The Second Circuit has not established a bright-

                                                  8
          Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 9 of 20




line rule that a certain period of time in SHU automatically constitutes an atypical and significant

hardship. Instead, a court must consider both the duration and conditions of SHU confinement

because “especially harsh conditions endured for a brief interval and somewhat harsh conditions

endured for a prolonged interval might both be atypical.” Id.; compare Ortiz v. McBride, 380

F.3d 649, 654 (2d Cir. 2004) (“Under abnormal or unusual . . . conditions, periods of

confinement of less than 101 days may implicate a liberty interest.”), with Sealey v. Gitner 197

F.3d 578, 580 (2d Cir. 1999) (holding that a 101-day period of segregation in a SHU did not

impair a protected liberty interest).

       A prisoner whose liberty interest is restrained for disciplinary reasons is entitled to the

procedural protections set forth in Wolff v. McDonnell, 418 U.S. 539 (1974). Under Wolff, “an

inmate is entitled to advance written notice of the charges against him; a hearing affording him a

reasonable opportunity to call witnesses and present documentary evidence; a fair and impartial

hearing officer; and a written statement of the disposition, including the evidence relied upon and

the reasons for the disciplinary actions taken.” Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004)

(citing Wolff, 418 U.S. at 563-67). Because a pretrial detainee cannot be punished, “in assessing

whether restrictions on pretrial detainees comport with substantive due process, ‘[a] court must

decide whether the [restriction] is imposed for the purpose of punishment or whether it is but an

incident of some other legitimate governmental purpose.’” Almighty Supreme Born Allah v.

Milling, 876 F.3d 48, 55 (2d Cir. 2017) (quoting Bell v. Wolfish, 441 U.S. 520, 538 (1979))

(alterations in original), cert. denied, 139 S. Ct. 49 (2018). A prisoner to be placed in Ad Seg

must receive notice why he is being placed there and an opportunity to respond. Proctor v.

LeClair, 846 F.3d 597, 609 (2d Cir. 2017) (quoting Hewitt v. Helms, 459 U.S. 460, 476 (1983)).

Assistance in presenting a defense is also guaranteed. See Eng v. Coughlin, 858 F.2d 889, 897



                                                 9
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 10 of 20




(2d Cir. 1998) (Although there is no right to counsel in disciplinary proceedings, “[p]rison

authorities have a constitutional obligation to provide assistance to an inmate in marshaling

evidence and presenting a defense when he is faced with disciplinary charges.”).

       Plaintiff alleges that his transfer from MDC “was done illegally violating [his] Due

Process Rights [because he did not have] any issues with anyone [and] there was no provocation

for [the transfer].” (ECF No. 1 at 7.) “[T]he due process clause is not implicated when a pre-trial

detainee is transferred from one facility to another,” Lipton v. Cnty. of Orange, NY, 315 F. Supp.

2d 434, 447 (S.D.N.Y. 2004) (quoting Covino v. Vt. Dep’t of Corrs., 933 F.2d 128, 129 (2d Cir.

1991) (per curiam)). In fact, “[p]rison officials retain broad discretion to transfer pretrial

detainees.” Id. Thus, the due process clause does not apply to Plaintiff’s allegations that MDC

violated his due process rights by transferring him to Suffolk County, and the Court therefore

dismisses Plaintiff’s claims that he was illegally transferred to the Suffolk County jail.

       Plaintiff also alleges that Suffolk County officials violated his due process rights because

there was a “hearing without [his being] present” and he was “not allowed to represent

[him]self.” (Id. at 8.) The Disciplinary Hearing Dispositions that Plaintiff attaches to his

complaint show that dispositions were “based on officers report,” and the “inmate [was] not

present for hearing.” (Id. at 14-15.) Additionally, in the area marked “inmate’s signature” on both

forms, Plaintiff’s signature does not appear, but there are numbers written in that area. (Id.) In his

amended complaint, Plaintiff should allege any additional facts in support of his claim that

Defendants violated his due process rights by conducting the hearings without his being present

and by not allowing him to represent himself.

E.      Conditions-of-Confinement Claim

       The Court construes Plaintiff’s allegations as asserting a conditions-of-confinement

claim. The Due Process Clause of the Fourteenth Amendment, not the Cruel and Unusual
                                                  10
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 11 of 20




Punishments Clause of the Eighth Amendment, governs a pretrial detainee’s claims of

unconstitutional conditions of confinement. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979).

Under the Fourteenth Amendment, “the proper inquiry is whether those conditions amount to

punishment of the detainee.” Id. at 535. If the conditions are not deemed punitive, then the

plaintiff’s allegations are evaluated under a standard of deliberate indifference. Abreu v. Schriro,

No. 1:14-CV-6418, 2016 WL 3647958, at *4 (S.D.N.Y. July 1, 2016).



       “If a particular condition or restriction of pretrial detention is reasonably related to a

legitimate governmental objective, it does not, without more, amount to ‘punishment.’” Bell, 441

U.S. at 539. Thus, if a condition is not reasonably related to a legitimate governmental objective

or is “arbitrary or purposeless,” then it “may not constitutionally be inflicted upon detainees.” Id.

       “[W]hen an institutional restriction infringes a specific constitutional guarantee . . . the

practice must be evaluated in the light of the central objective of prison administration,

safeguarding institutional security.” Id. at 547 (citing Jones v. North Carolina Prisoners’ Labor

Union, 433 U.S. 119, 129 (1977)); see e.g. Tafari v. McCarthy, 714 F. Supp. 2d 317, 368

(N.D.N.Y. 2010) (concluding that the correctional facility had a “legitimate penological interest

in protecting both guards and inmates by keeping the lights constantly illuminated,” as guards

conducted rounds every thirty minutes); Bell, 441 U.S. at 559 (“A detention facility is a unique

place fraught with serious security dangers. Smuggling of money, drugs, weapons, and other

contraband is all too common an occurrence.”).



       To state a claim of deliberate indifference, the Plaintiff must satisfy two elements: (1) an

“objective” element, which requires a “showing that the challenged conditions were sufficiently

serious to constitute objective deprivations of the right to due process,” and (2) a “subjective” or

                                                 11
            Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 12 of 20




“mental element” prong, which requires a “showing that the officer acted with at least deliberate

indifference to the challenged conditions.” Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

        To meet the first element, the plaintiff “must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his [or her] health.” Walker v.

Schult, 717 F.3d 119, 125 (2d Cir. 2013) (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)).

The deprivations must also be measured by their “severity and duration, not the resulting injury.”

Darnell, 849 F.3d at 32.

        The second element of the deliberate indifference test requires the plaintiff to allege “that

the [defendant] acted intentionally to impose the alleged condition, or recklessly failed to act

with reasonable care to mitigate that the condition posed to the pretrial detainee even though the

[defendant] knew, or should have known, that the condition posed an excessive risk to health or

safety.” Id. at 35.

        Here, Plaintiff alleges that Suffolk County put him in a ‘special cell’ for ten days. (ECF

No. 1 at 8.) Plaintiff did not have his property and was given “[one] hour of recreation and not

the allowed [three] hours by [New York State] law.” 3 (Id.) Plaintiff’s attachments indicate that he

was placed in a special cell for ten days because he “made threats to staff and other inmates,” in

addition to being in “possession of weapons and [a] cuff key.” (Id. at 14-15.) This suggests that

Defendants had a legitimate penological interest in locking Plaintiff in the “special cell” and their

actions were not “arbitrary or purposeless.”

        Plaintiff also alleges that once he was back in Rikers custody, he “was held with no

property for [ten] days . . . as [he] was in the ‘super box,’” and he was separated from the general


        3
         Plaintiff’s belief that he is entitled to three hours of recreation per day is unfounded.
Detainees “will be permitted to have 1 hour of recreation daily.” New York City Department of
Correction, Handbook for Detained and Sentenced Individuals 36-37 (2019).

                                                 12
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 13 of 20




population. (Id. at 8-9.) The Substitute Jail Order (SJO) that Plaintiff attaches to his complaint

shows that Defendants identified Plaintiff as a member of the Trinitarios gang, and that

Defendants transferred Plaintiff from MDC for “safety and security reasons” (Id. at 12). If

Plaintiff intends to allege that this confinement amounted to punishment, he must allege facts

suggesting that the conditions of his confinement upon returning were unrelated to this or any

other legitimate government interest.

        Plaintiff also fails to allege facts suggesting that Defendants’ actions “posed an

unreasonable risk of serious damage” to Plaintiff’s health. Walker, 717 F.3d at 119. Even if

Plaintiff were to state a claim satisfying the first element, he does not allege that Defendants at

the Suffolk County Jail and Rikers knew or should have known that the actions would pose a

serious risk of harm to Plaintiff’s health or safety, and that they disregarded that risk. Plaintiff

should allege in his amended complaint any facts in support of his claim of deliberate

indifference.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his retaliation, disciplinary due

process, and conditions-of-confinement claims. In the statement of claim, Plaintiff must provide

a short and plain statement of the relevant facts supporting each claim against each defendant

named in the amended complaint. Plaintiff is also directed to provide the addresses for any

named defendants. To the greatest extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

                                                  13
          Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 14 of 20




         e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
            describe the injuries Plaintiff suffered; and

         f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
            relief, or declaratory relief.

         Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff is granted leave to file an amended complaint that complies with the standard set

forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 20-CV-4872 (LLS). A Civil Rights Amended

Complaint Form is attached to this order. No summons will be issued at this time. If Plaintiff

fails to comply within the time allowed, and he cannot show good cause to excuse such failure,

the complaint will be dismissed for failure to state a claim upon which relief may be granted.

SO ORDERED.

Dated:     July 21, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.



                                                  14
           Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 15 of 20




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
            Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 16 of 20




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 17 of 20




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 18 of 20




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 19 of 20




INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:20-cv-04872-LLS Document 5 Filed 07/22/20 Page 20 of 20




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
